PER CURIAM.
Upon the state’s confession of error which we accept, the judgments of conviction under review for (1) burglary of an occupied structure with an assault therein, and (2) robbery are modified so as to strike the finding of “with a mask” therefrom; in all other respects, however, the judgments of conviction and sentences under review are affirmed. See, e.g., Cox v. State, 530 So.2d 464 (Fla. 5th DCA 1988); Senterfitt v. State, 515 So.2d 411 (Fla. 1st DCA 1987), rev. denied, 523 So.2d 578 (Fla.1988); Cochenet v. State, 445 So.2d 398 (Fla. 5th DCA), rev. denied, 453 So.2d 45 (Fla.1984).
Affirmed as modified.